Citation Nr: 1033135	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  97-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.C.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas.  The claim has since been transferred to the 
Portland, Oregon RO.

In September 1997, the Veteran and his former spouse testified 
before a Decision Review Officer at a hearing at the Wichita RO.  
In February 2006, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge sitting in the Portland RO.  
Transcripts of both hearings are of record.

This matter has appeared before the Board in September 1998, 
March 2004, and May 2006, when the case was remanded to the ROs 
in Wichita, Kansas and Portland, Oregon (via the Appeals 
Management Center (AMC) in Washington, D.C.)  In July 2009, the 
Board denied the Veteran's claim for PTSD.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims, and a 
Joint Motion for Remand was issued in February 2009.

The Board has recharacterized the issue of entitlement to service 
connection for PTSD to more broadly include entitlement to 
service connection for an acquired psychiatric disability, 
claimed as PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  
VA will notify the appellant if further action is required.




REMAND

As previously noted, the Court has held that when a Veteran 
submits a claim for service connection for PTSD, he is claiming 
service connection for psychiatric symptomatology regardless of 
how the disability is diagnosed.  See Clemons, 23 Vet. App. 1.  
In this case, the Veteran has been diagnosed with several 
psychiatric disabilities, to include PTSD, depression with 
anxiety, bipolar disorder, PTSD with depression and bipolar 
disorder, and myofascial pain disorder.  Hence, with regard to 
the claim on appeal, VA must also determine whether the Veteran 
is entitled to service connection for mental disorders other than 
PTSD.  Id.

The provisions of the VCAA are applicable to this appeal.  A 
review of the record shows that the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for service connection for 
PTSD through several correspondences from the RO and AMC.  The 
Board finds, however, that a remedial notice should be provided 
as a result of the decision by the Court in Clemons, 23 Vet. App. 
1.

Regarding the claim for service connection for an acquired 
psychiatric disability, the Veteran maintains that his 
psychiatric disability was caused by stressors that occurred 
during his military service.  In part, he maintains that while 
serving on the USS Richmond K. Turner, he was involved in search 
and rescue missions for planes downed off the coast of Vietnam, 
which included witnessing bodies and body parts being pulled from 
the water.  The Veteran's attorney has requested that deck logs 
be obtained for the USS Richmond K. Turner for the months of June 
and July 1970.  Therefore, on remand, the RO should obtain these 
logs from the National Archives as requested, in an attempt to 
verify the Veteran's stressor.

The Veteran's service treatment records are negative for 
diagnosis of a psychiatric disability.  Post-service VA and 
private treatment records note that the Veteran has been 
diagnosed with various mental health disorders, including PTSD, 
depression with anxiety, bipolar disorder, PTSD with depression 
and bipolar disorder, and myofascial pain disorder.  There is no 
etiology opinion of record that has addressed whether each of the 
Veteran's psychiatric disabilities is related to his active duty 
service.  Therefore, on remand, the Veteran should be scheduled 
for a VA medical examination specifically for the purpose of 
determining the etiology of all diagnosed psychiatric disorders.  
See 38 U.S.C.A. § 5103A.

Finally, the record indicates that the Veteran is currently 
receiving disability payments from the Social Security 
Administration.  Unfortunately, any medical documents considered 
by the Social Security Administration have not been associated 
with the claims folder.  As those records could contain evidence 
relevant to the Veteran's claims, further development is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by              38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2009).  In 
particular, the RO should ensure that its 
notice letter meets the requirements of 
Clemons (cited to above), as appropriate.

2.  The RO should furnish to the Veteran and 
his representative a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  The RO must contact Social Security 
Administration and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  If the 
RO cannot locate such records, the RO must 
specifically document what attempts were made 
to locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile. The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  Thereafter, the claimant must be 
given an opportunity to respond.

5.  The RO should contact the National 
Archives to request complete deck logs from 
the USS Richmond K. Turner for the entire 
period from June 1, 1970 to July 31, 1970 in 
an attempt to verify the Veteran's stressor.  
If the National Archives refers the RO to a 
more appropriate facility in which to obtain 
the above-noted information, the RO should 
contact such facility.  All requests and 
responses received should be associated with 
the claims file.

6.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA mental status examination with a 
psychologist or psychiatrist.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current psychiatric disability/ies, to 
include previously diagnosed PTSD, depression 
with anxiety, bipolar disorder, PTSD with 
depression and bipolar disorder, and/or 
myofascial pain disorder.

With respect to each such diagnosed 
disability other than PTSD, the physician 
should offer an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability), that the 
disability had its onset in or is otherwise 
related to service; or, with respect to 
myofascial pain disorder, whether it is at 
least as likely as not that myofascial pain 
disorder is related to the Veteran's service-
connected cervical spine disability.

If and only if the RO has independently 
verified the Veteran's stressor(s), the 
examiner must also express an opinion as to 
whether it is at least as likely as not that 
the Veteran's PTSD is related to any 
verified in-service stressor.

A complete rationale for each opinion offered 
must be provided.  In rendering the requested 
opinions, the physician should specifically 
consider the in- and post-service treatment 
records, as well as the Veteran's 
contentions.  

7.  The RO is to advise the Veteran that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.       38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the 
report of the examining psychologist or 
psychiatrist.  If the requested opinion is 
incomplete in any manner, the RO must take 
corrective action.  38 C.F.R. § 4.2 (2009).

9.  Thereafter, the RO should readjudicate 
the claim of entitlement to an acquired 
psychiatric disorder, claimed as PTSD.  If 
the claim is denied, a supplemental statement 
of the case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


